Exhibit 10.3

 

SPORTS FIELD HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

NON-EMPLOYEE

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) entered into as of the _____ day
of ____________ 20__ by and between Sports Field Holdings, Inc. (the “Company”)
and _______________________ (the “Optionee”).

 

WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock, $0.00001
par value per share (“Common Stock”), of the Company pursuant to stock options
granted under the Sports Field Holdings, Inc. 2016 Equity and Incentive Plan.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.          Grant of Non-Qualified Options. The Company hereby irrevocably
grants to the Optionee, as a matter of separate agreement and not in lieu of
salary or other compensation for services, the right and option to purchase all
or any part of an aggregate of [●] shares of authorized but unissued or treasury
common stock of the Company (the “Options”) on the terms and conditions herein
set forth. The Common Stock shall be unregistered under the Securities Act of
1933, as amended (the “Securities Act”), unless the Company voluntarily files a
registration statement covering such shares of Common Stock with the Securities
and Exchange Commission. The Options are not intended to be Incentive Stock
Options as defined by Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). This Agreement replaces any stock option agreement or
offer letter previously provided to the Optionee, if any, with respect to the
Options.

 

2.          Price. The exercise price of the shares of Common Stock subject to
the Options granted hereunder shall be $[●] per share.

 

3.          Vesting.

 

(a)          The Options shall vest immediately upon execution of this
Agreement. In lieu of fractional vesting, the number of Options shall be rounded
up each time until fractional Options are eliminated.

 

(b)          Subject to Sections 3(c) and 4 of this Agreement, Options may be
exercised by providing to the Company the Notice of Option Exercise in the form
attached hereto as Exhibit A after vesting, and remain exercisable until 5:30
p.m. New York time on the date that is the fifth (5th) year anniversary of the
date of this Agreement.

 

(c)          However, notwithstanding any other provision of this Agreement, at
the option of the Board in its sole and absolute discretion, all Options shall
be immediately forfeited in the event any of the following events occur:

 

(i)          The Optionee purchases or sells securities of the Company without
written authorization in accordance with the Company’s insider trading policy
then in effect, if any;

 

 1 

 

 

(ii)          The Optionee (A) discloses, publishes or authorizes anyone else to
use, disclose or publish, without the prior written consent of the Company, any
proprietary or confidential information of the Company, including, without
limitation, any information relating to existing or potential customers,
business methods, financial information, trade or industry practices, sales and
marketing strategies, employee information, vendor lists, business strategies,
intellectual property, trade secrets or any other proprietary or confidential
information or (B) directly or indirectly uses any such proprietary or
confidential information for the individual benefit of the Optionee or the
benefit of a third party;

 

(iii)          Except as prior approved by the Board in writing or listed on
Schedule I to this Agreement, the Optionee directly or indirectly owns, manages,
controls or participates in the ownership, management or control of, or is
employed or engaged by or otherwise affiliated or associated as an officer,
director, partner, consultant, independent contractor, agent, representative or
otherwise, with any other person or entity that competes with the business of
the Company or any of its Affiliates (as defined hereinafter) in any
geographical area in which the Company or any of its Affiliates conducts its
business or promotes its products or services; provided, however, that the
ownership of not more than one percent (1%) of the stock of a company whose
equity interests are publicly traded on a nationally recognized stock exchange
or over-the-counter shall not be deemed a violation of this provision;

 

(iv)          The Optionee disrupts or damages, impairs or interferes with the
business of the Company or its Affiliates by recruiting, soliciting or otherwise
inducing any of their respective employees to enter into employment or other
relationship with any other business entity, or terminate or materially diminish
their relationship with the Company or its Affiliates, as applicable; or

 

(v)          The Optionee solicits or directs business of any person or entity
who is (A) a customer of the Company or its Affiliates at any time or (B)
solicited to be a “prospective customer” of the Company or its Affiliates, in
any case either for such Optionee or for any other person or entity; provided
that the Optionee has actual knowledge of such prospective customer. For
purposes of this clause (v), “prospective customer” means a person or entity
that contacted, or is contacted by, the Company or its Affiliates regarding the
provision of services to or on behalf of such person or entity.

 

(d)          For purposes of this Agreement, “Affiliate” means with respect to a
person or entity, any other person or entity controlled by, in control of or
under common control with such person or entity, and “controlled,” “controlled
by,” and “under common control with” shall mean direct or indirect possession of
the power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise) of a person or
entity.

 

4.          Termination of Relationship.

 

(a)          If for any reason, except death or disability as provided below,
the Optionee ceases to perform the services for which the Options were granted,
all unvested options shall be automatically and irrefutably forfeited effective
three months from the date the Board has deemed that the Optionee has ceased to
perform such services, except as otherwise provided herein.

 

(b)          If the Optionee shall die while performing services for the
Company, such Optionee’s estate or any Transferee (as defined hereinafter) shall
have the right within twelve (12) months from the date of death to exercise the
Optionee’s vested Options, subject to Section 3(c) hereof. For the purpose of
this Agreement, “Transferee” shall mean an individual to whom such Optionee’s
vested Options are transferred by will or by the laws of descent and
distribution.

 

(c)          If the Optionee shall become disabled while performing services for
the Company within the meaning of Section 22(e)(3) of the Code, the three-month
period referred to in Section 4(a) of this Agreement shall be extended to one
year.

 

 2 

 

 

5.          Profits on the Sale of Certain Shares; Redemption. If any of the
events specified in Section 3(c) of this Agreement occur within one (1) year
from the last date the Optionee performed services for which the Options were
granted (the “Termination Date”), all profits earned from the sale of the
Company’s securities, including the sale of shares of Common Stock underlying
the Options, during the two (2) year period commencing one (1) year prior to the
Termination Date shall be forfeited and forthwith paid by the Optionee to the
Company (and a copy of the documentation of the sale, including, without
limitation, the purchase price therefor shall be provided to the Company) within
ten (10) days after the Optionee receives written demand from the Company for
such payment. Further, in such event, the Company may at its option redeem
shares of Common Stock acquired upon exercise of the Options by payment of the
exercise price to the Optionee. The Company’s rights under this Section 5 do not
lapse one year from the Termination Date, but are a contract right subject to
any appropriate statutory limitation period.

 

6.          Transfer. No transfer of the Options by the Optionee by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.

 

7.          Method of Exercise. The Options shall be exercisable by a written
notice which shall:

 

(a)           state the election to exercise the Options, the number of shares
to be exercised, the natural person in whose name the stock certificate or
certificates for such shares of Common Stock is to be registered and such
person’s address and social security number (or if more than one, the names,
addresses and social security numbers of such persons);

 

(b)           contain such representations and agreements as to the holder’s
investment intent with respect to such shares of Common Stock as set forth in
Section 11 hereof;

 

(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options; and

 

(d)           be accompanied by full payment of the purchase or exercise price
in United States dollars in cash or by bank or cashier's check, certified check
or money order.

 

The certificate or certificates for shares of Common Stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.

 

8.          Sale of Shares Acquired Upon Exercise of Options.

 

Intentionally Omitted.

 

9.          Adjustments. Upon the occurrence of any of the following events, the
Optionee’s rights with respect to Options granted to such Optionee hereunder
shall be adjusted as hereinafter provided unless otherwise specifically provided
in a written agreement between the Optionee and the Company relating to such
Options:

 

(a)          If the shares of Common Stock shall be subdivided or combined into
a greater or smaller number of shares, respectively, or if the Company shall
issue any shares of its Common Stock as a stock dividend on its outstanding
shares of Common Stock, the number of shares of Common Stock deliverable upon
the exercise of the Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the exercise price
per share to reflect such subdivision, combination or stock dividend, as
applicable;

 

 3 

 

 

(b)          If the Company is to be consolidated with or acquired by another
entity pursuant to an acquisition, the board of directors of any entity assuming
the obligations of the Company hereunder (the “Successor Board”) shall either
(i) make appropriate provision for the continuation of such Options by
substituting on an equitable basis for the shares then subject to such Options
the consideration payable with respect to the outstanding shares of Common Stock
of the Company in connection with such acquisition or (ii) terminate all Options
in exchange for a cash payment equal to the excess of the fair market value of
the shares of Common Stock subject to such Options over the exercise price
thereof;

 

(c)          In the event of a recapitalization or reorganization of the Company
(other than a transaction described in Section 9(b) above) pursuant to which
securities of the Company or of another corporation are issued with respect to
the outstanding shares of Common Stock, the Optionee upon exercising the Options
shall be entitled to receive for the purchase price paid upon such exercise, the
securities such Optionee would have received if such Optionee had exercised such
Optionee’s Options prior to such recapitalization or reorganization;

 

(d)          Except as expressly provided herein, no issuance by the Company of
shares of Common Stock of any class or securities convertible into shares of
Common Stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or exercise price of shares subject to
Options. No adjustments shall be made for dividends or other distributions paid
in cash or in property other than securities of the Company;

 

(e)          No fractional shares shall be issued and the Optionee shall receive
from the Company cash based on the fair market value of the shares of Common
Stock in lieu of such fractional shares; or

 

(f)          The Board or the Successor Board shall determine the specific
adjustments to be made under this Section 9, and its determination shall be
conclusive. If the Optionee receives securities or cash in connection with a
corporate transaction described in Section 9(a), (b) or (c) above as a result of
owning such restricted Common Stock, such securities or cash shall be subject to
all of the conditions and restrictions applicable to the restricted Common Stock
with respect to which such securities or cash were issued, unless otherwise
determined by the Board or the Successor Board.

 

10.       Necessity to Become Holder of Record. Neither the Optionee, the
Optionee’s estate, nor the Transferee have any rights as a shareholder with
respect to any shares of Common Stock covered by the Options until such
Optionee, estate or Transferee, as applicable, shall have become the holder of
record of such shares of Common Stock. No adjustment shall be made for cash
dividends or cash distributions, ordinary or extraordinary, in respect of such
shares of Common Stock for which the record date is prior to the date on which
such Optionee, estate or Transferee, as applicable, shall become the holder of
record thereof.

 

11.        Conditions to Exercise of Options.

 

(a)          In order to enable the Company to comply with the Securities Act
and relevant state law, the Company may require the Optionee, the Optionee’s
estate or any Transferee, as a condition of the exercising of the Options
granted hereunder, to give written assurance satisfactory to the Company that
the shares of Common Stock subject to the Options are being acquired for such
Optionee’s, estate’s or Transferee’s, as applicable, own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares of Common Stock either shall be made pursuant to a
registration statement under the Securities Act and applicable state law which
has become effective and is current with regard to the shares of Common Stock
being sold, or shall be pursuant to an exemption from registration under the
Securities Act and applicable state law.

 

 4 

 

  

(b)          The Options are subject to the requirement that, if at any time the
Board shall determine, in its sole and absolute discretion, that the listing,
registration or qualification of the shares of Common Stock subject to the
Options upon any securities exchange, quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with the issue or purchase of such
shares of Common Stock under the Options, the Options may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected.

 

12.       Duties of Company. The Company will at all times during the term of
the Options:

 

(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued shares of Common Stock as will be sufficient to satisfy
the requirements of this Agreement;

 

(b)           Pay all original issue taxes with respect to the issue of shares
of Common Stock pursuant hereto and all other fees and expenses necessarily
incurred by the Company in connection therewith; and

 

(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.

 

13.       Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

14.       Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties hereto are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in New York County, New York (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof.

 

15.       Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.

 

16.       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or by facsimile delivery as follows:

 

  The Optionee: ___________________     ___________________    
___________________   Facsimile: ___________________



 



 5 

 

 



  The Company: Sports Field Holdings, Inc.     4320 Winfield Road, Suite 200    
Warrenville, IL 60555     Telephone: (508) 366-1000

 

  with a copy (which shall not Lucosky Brookman LLP   constitute notice) to: 101
Wood Avenue South, 5th Floor     Woodbridge, NJ 08830     Attn: Joseph M.
Lucosky, Esq.     Facsimile: (732) 395-4401

 

or to such other address as either of them, by notice to the other, may
designate from time to time. The transmission confirmation receipt from the
sender’s facsimile machine shall be evidence of successful facsimile delivery.
Time shall be counted to, or from, as the case may be, the delivery in person or
by mailing.

 

17.          Attorney’s Fees. In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
from the non-prevailing party to its reasonable attorneys’ fee, costs and
expenses.

 

18.          Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance,
shall be governed or interpreted according to the laws of the State of Nevada
without regard to choice of law considerations.

 

19.          Oral Evidence. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior oral and written agreements
between the parties hereto with respect to the subject matter hereof. Neither
this Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by a statement in writing signed by the party or parties
against which enforcement or the change, waiver discharge or termination is
sought.

 

20.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be made by facsimile signature, which shall be deemed to be an
original.

 

21.          Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Agreement.



 



 6 

 

 

IN WITNESS WHEREOF the parties hereto have set their hand the day and year first
above written.

 

  SPORTS FIELD HOLDINGS, INC.         By:          Name: Jeromy Olson     Title:
Chief Executive Officer

 

  OPTIONEE:         By:               Name:   Title:   Address:

 

 

[Signature page to Option Agreement]

 



  

 

 

SCHEDULE I

 

COMPETING ACTIVITIES

 

 

[Schedule I to Option Agreement]

 

  

 

 

EXHIBIT A

 

FORM OF NOTICE OF OPTION EXERCISE

 

To:          Sports Field Holdings, Inc. (the “Company”)

 

(1)          The undersigned hereby elects to purchase __________ shares of
Common Stock of the Company (the “Shares”) pursuant to the terms of the Option
Agreement by and between the Company and the undersigned dated as of ________
___, 20__, and tenders herewith payment of the exercise price in full as set
forth below.

 

(2)          Payment shall take the form of (check applicable box):

 

☐ in lawful money of the United States in the form of a check made payable by
the undersigned to the Company;

 

☐ in lawful money of the United States in the form of a wire transfer to the
account specified by the Company; or

 

☐ in the form of shares of Common Stock pursuant to Section 5(d) of the Plan.

 

(3)          Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:

 

____________________________________

 

The Shares shall be delivered via overnight courier (with tracking information
to be provided to the undersigned) to the following address:

 

_____________________________

_____________________________

_____________________________

Attn: ________________________

Tel: _________________________

 

OPTIONEE

 

__________________________________

 

 

[Exhibit A to Option Agreement]

 

 

 

 



